


110 HR 3306 IH: Flexible Health Savings Act of

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3306
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mr. Royce introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  amounts in a health flexible spending arrangement that are unused during a plan
		  year to be carried over to subsequent plan years or deposited into certain
		  health or retirement plans.
	
	
		1.Short titleThis Act may be cited as the
			 Flexible Health Savings Act of
			 2007.
		2.Disposition of
			 unused health benefits in cafeteria plans and flexible spending
			 arrangements
			(a)In
			 generalSection 125 of the Internal Revenue Code of 1986
			 (relating to cafeteria plans) is amended by redesignating subsections (h) and
			 (i) as subsections (i) and (j), respectively, and by inserting after subsection
			 (g) the following new subsection:
				
					(h)Contributions of
				certain unused health benefits
						(1)In
				generalFor purposes of this title, a plan or other arrangement
				shall not fail to be treated as a cafeteria plan solely because qualified
				benefits under such plan include a health flexible spending arrangement under
				which not more than $500 of unused health benefits may be—
							(A)carried forward to
				the succeeding plan year of such health flexible spending arrangement,
							(B)to the extent
				permitted by sections 223, contributed on behalf of the employee to a health
				savings account (as defined in section 223(d)), maintained for the benefit of
				such employee, or
							(C)contributed to a
				qualified retirement plan (as defined in section 4974(c)), or an eligible
				deferred compensation plan (as defined in section 457(b)) of an eligible
				employer described in section 457(e)(1)(A).
							(2)Special rules
				for treatment of contributions to health and retirement plansFor
				purposes of this title, contributions under subparagraph (B) or (C) of
				paragraph (1)—
							(A)shall be treated
				as a contribution made by the employee (and includible in the gross income of
				such employee) in the case of a contribution to a health savings account,
							(B)shall be treated as
				elective deferrals (as defined in section 402(g)(3)) in the case of
				contributions to a qualified cash or deferred arrangement (as defined in
				section 401(k)) or to an annuity contract described in section 403(b),
							(C)shall be treated
				as employer contributions to which the employee has a nonforfeitable right in
				the case of a plan (other than a plan described in subparagraph (A)) which is
				described in section 401(a) which includes a trust exempt from tax under
				section 501(a),
							(D)shall be treated
				as deferred compensation in the case of contributions to an eligible deferred
				compensation plan (as defined in section 457(b)), and
							(E)shall be treated
				in the manner designated for purposes of section 408 or 408A in the case of
				contributions to an individual retirement plan.
							(3)Health flexible
				spending arrangementFor purposes of this subsection, the term
				health flexible spending arrangement means a flexible spending
				arrangement (as defined in section 106(c)) that is a qualified benefit and only
				permits reimbursement for expenses for medical care (as defined in section
				213(d)(1) (without regard to subparagraphs (C) and (D) thereof).
						(4)Unused health
				benefitsFor purposes of this subsection, with respect to an
				employee, the term unused health benefits means the excess
				of—
							(A)the maximum amount
				of reimbursement allowable to the employee during a plan year under a health
				flexible spending arrangement, taking into account any election by the
				employee, over
							(B)the actual amount
				of reimbursement during such year under such
				arrangement.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to plan
			 years ending after the date of the enactment of this Act.
			
